Exhibit23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Pzena Investment Management, Inc.: We consent to the use of our reports dated March12, 2013, with respect to the consolidated statement of financial condition of Pzena Investment Management, Inc. as of December31, 2012 and 2011, and the related consolidated statements of operations, changes in equity, and cash flows for thetwo-year period ended December 31, 2012, and the effectiveness of internal control over financial reporting as of December31, 2012, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus and registration statement on Form S-3 of Pzena Investment Management, Inc. /s/ KPMG LLP New York, New York March 18, 2013
